Citation Nr: 1446808	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  It was most recently before the Board in September 2012, at which time it was remanded to the VA's Appeals Management Center (AMC) for additional evidentiary development.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By its September 2012 remand, the Board directed that a VA medical examination and opinion be obtained as to the questions presented by this appeal, including the relationship, if any, of the Veteran's claimed hypertension to his service-connected disabilities.  The requested examination and opinion were obtained in November 2012, which reflect a diagnosis of hypertension and medical opinions which are found, in part, to be inadequate.  In pertinent part, the examiner, a nurse practitioner, indicated that there was no direct link between the Veteran's posttraumatic stress disorder (PTSD) and his hypertension; however, she did not address the question of aggravation between his PTSD and hypertension.  

On the basis of the foregoing, further development is deemed essential.  Accordingly, this case is REMANDED for the following actions:

1.  Obtain pertinent VA treatment records not already on file for association with the Veteran's VA electronic claims folder.  

2.  Thereafter, return the November 2012 report of a VA examination undertaken by M. C. Lafuente, Nurse Practitioner, for the preparation of an addendum to the original examination report.  If Nurse Lafuente is unavailable or in the event that she desires to further examine the Veteran, he should be accorded an additional VA examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed hypertension.  The Veteran's VA claims folder in its entirety should be provided to the examiner/reviewer or her designee for use in the study of this case. 

NP Lafuente or her designee should, after a further review of the claims folder, be asked to address the following question in detail, providing a rationale for the response furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected PTSD?  If it is determined that hypertension was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Lastly, readjudicate each of the issues remaining on appeal based on all of the evidence of record, including that added to the actual and virtual claims folder following entry of the statement of the case, and all dispositive legal authority.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond before the case is returned to the Board for further review. 

No action by the appellant is needed prior to his receipt of further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



